DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 11-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is incomplete.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 12-15, 18, 22-23, 25-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2007/0019364) in view of Arnold (US 4,831,494).
Regarding claim 1, Roy discloses in fig. 5-6, a multilayer capacitor comprising:
a main body containing a first set of alternating dielectric layers (41A, 41B) and internal electrode layers (42A, 42B), 
the set of alternating dielectric layers (41A, 41B) and internal electrode layers (42A, 42B) containing a first internal electrode layer (42A) and a second internal electrode layer (42B), each internal electrode layer including a top edge (top), a bottom edge (bottom) opposite the top edge (top), and two side edges (left, right) extending between the top edge (top) and the bottom edge (bottom) that define a main body of the internal electrode layer (42A, 42B), each internal electrode layer (42A, 42B) containing at least one lead tab (46A, 46B) extending from the top edge (top) of the main body of the internal electrode layer and at least one lead tab (45A, 45B) extending from the bottom edge (bottom) of the main body of the internal electrode layer (42A, 42B), wherein each of the at least one lead tab extending from the top edge (46A, 46B) of the main body and each of the at least one lead tab (45A, 45B) extending from the bottom edge (bottom)of the main body is offset from the two side edges (left, right) of the main body of the internal electrode layer (42A, 42B), 
external terminals (61a, 61b, 141a, 141b) electrically connected to the internal electrode layers (42A, 42B) wherein the external terminals are formed on a top surface of the capacitor (top) and a bottom surface (bottom) of the capacitor opposing the top surface of the capacitor, the external terminals comprising a set of external terminals (141a, 142a) wherein the first set of alternating dielectric layers and internal electrode layers (42A, 42B) is electrically connected to the first set of external terminals (141a, 141b), and 
wherein the capacitor has an inductance of less than 1 nanohenry [0068].
Roy discloses the claimed invention except for a second set of alternating dielectric layers and internal electrodes, wherein the set is separated from the second set by a distance greater than the thickness of at least one dielectric layer in a set and wherein the set is separated from the second set by dielectric layers, and the external terminals comprising a second set of external terminals wherein the second set of alternating dielectric layers and internal electrode layers is electrically connected to the second set of external terminals.
Arnold et al. disclose in fig. 4, 4A, and 5, a multilayer capacitor (title) comprising:
a main body containing a first set (114, 16) of alternating dielectric layers (16) and internal electrode layers (114) and a second set (114, 16) of alternating dielectric layers (16) and internal electrode layers (114),
wherein the first set (114, 16) is separated from the second set (114, 16) by a distance greater (50) than the thickness of at least one dielectric layer (16) in a set and wherein the first set is separated from the second set by dielectric layers (50),
each set of alternating dielectric layers (16) and internal electrode layers (114) containing a first internal electrode layer (114) and a second (114) internal electrode layer,
each internal electrode layer including a top edge (top), a bottom edge (bottom) opposite the top edge, and two side edges extending between the top edge and the bottom edge that define a main body of the internal electrode layer,
each internal electrode layer (114, 114) containing at least one lead tab (20, 48) extending from the top edge of the main body of the internal electrode layer and
at least one lead tab extending from the bottom edge of the main body of the internal electrode layer, external terminals (34) electrically connected to the internal electrode layers (114, 114) wherein the external terminals (84, 46) are formed on a top surface of the capacitor and a bottom surface of the capacitor opposing the top surface of the capacitor and wherein each respective set of alternating dielectric layers and internal electrode layers (114, 114) is electrically connected to respective external terminals (34, 36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Roy so that it includes a second set of alternating dielectric layers and internal electrodes, wherein the set is separated from the second set by a distance greater than the thickness of at least one dielectric layer in a set and wherein the set is separated from the second set by dielectric layers, and the external terminals comprising a second set of external terminals wherein the second set of alternating dielectric layers and internal electrode layers is electrically connected to the second set of external terminals, since such a modification would form a capacitor having multiple parallel plate capacitors contained in a single structure.
Regarding claim 2, the modified Roy discloses the capacitor has an inductance of less than 10 picohenries [0068].
Regarding claim 3, the modified Roy disclose the capacitor has an inductance of less than 1 picohenry [0068].
Regarding claim 4, the modified Roy discloses the first internal electrode layer (42A) and the second internal electrode layer (42B) are interleaved in an opposed relation and a dielectric layer (41A) is positioned between the first internal electrode layer (42A) and the second internal electrode layer (42B).
Regarding claim 5, the modified Roy discloses each internal electrode layer (42A, 42B) includes at least two lead tabs extending from the top edge, the bottom edge, or both the top edge and the bottom edge (46a, 46B, 45A, 45B) – fig. 5A-5B.
Regarding claim 6, the modified Roy discloses both lateral edges of the at least one lead tab (46A, 46B) on the top edge (top) are substantially aligned with both lateral edges of the at least one lead tab (45A, 45B) on the bottom edge (bottom).

Regarding claims 12 and 13, Roy discloses the external terminals include a plated layer [0069].  
The limitation, “electroless” and “electroplated” are directed to towards the process of forming the conductive layers. It is well settled that “product by process"
limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ15 at 17 See also. In re Brown, 173 USPQ 685; In re Luck, 111 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ554 does not deal with this issue); In re Marosiet al., 218 USPQ289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process,
and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, the language "include an electroplated / electroless plated layer” only requires plated electrode layers, which does not distinguish the invention from the modified Roy who teach the structure as claimed.
	Regarding claims 14-15, Roy discloses the claimed invention except for the external electrodes include three plated layers. 
	Arnold et al. disclose an external electrode with three metallized layer (C: 7, L: 35-50).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Roy, so that the external electrodes comprise three electrode layers, since external electrode materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and conductive properties.
lt has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
The limitation, “electroless” and “electroplated” are directed to towards the process of forming the conductive layers. It is well settled that “product by process"
limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ15 at 17 See also. In re Brown, 173 USPQ 685; In re Luck, 111 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ554 does not deal with this issue); In re Marosiet al., 218 USPQ289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process,
and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, the language "include an electroplated / electroless plated layer” only requires metallized electrode layers, which does not distinguish the invention from the modified Roy who teach the structure as claimed.
Regarding claim 18, Roy discloses a circuit board (601) including the capacitor according to claim 1 positioned on the circuit board (601).
Regarding claim 22, Roy discloses the capacitor has an inductance of less than 50 picohenries [0068].
Regarding claim 23, Roy discloses the external terminals (fig. 7) are formed only on the top surface (top – fig. 5) of the capacitor and the bottom (bottom – fig. 5) surface of the capacitor opposing the top surface of the capacitor.
Regarding claim 25, the modified Roy discloses the external terminals (141a, 142a) are provided in at least two rows and at least two columns (Arnold et al.).
Regarding claim 26, the modified Roy discloses each adjacent external terminal (141a, 142a) is of an opposite polarity. 
Regarding claim 28, as best understood, the modified Roy discloses the terminals have a pitch.

Claim(s) 11 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2007/0019364) and  Arnold (US 4,831,494), as applied to claim 1 above, and further in view of Applicant’s admitted prior art (AAPA).
Regarding claim 11, the modified Roy discloses the claimed invention except for top edge and the bottom edge include a different number of tabs.
AAPA discloses that it is known in the art to form a multilayer ceramic capacitor where the top edge and the bottom edge of an internal electrode layer includes a different number of tabs (external electrodes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the multilayer ceramic capacitor of the modified Roy so that the top edge and the bottom edge include a different number of lead tabs, since such a modification would form a capacitor element having desired electrical properties (ESL). It would have been obvious to a person of ordinary skill in the art to form the top edge (or bottom edge) having more electrical connections than the bottom edge (or top edge).
Regarding claim 17, the modified Roy discloses the sets are separated by a dielectric  having a thickness of greater than the thickness of the dielectric contained in each set.
The modified Roy discloses the claimed invention except for the capacitor includes a third set of dielectric and electrode layers, wherein the third set is separated from the second set by a distance greater than the thickness of dielectric contained in the set.
AAPA discloses that it is known to form at least three sets of alternating dielectric layers and internal electrode layers in one capacitor laminate. 
It would have been obvious to a person of ordinary skill in the art to form the top edge (or bottom edge) having more electrical connections than the bottom edge (or top edge).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2007/0019364) and Arnold (US 4,831,494) as applied to claim 15 above, and further in view of Ritter et al. (US 20040257748).
Regarding claim 16, Roy discloses the claimed invention except for first electroless plated layer includes copper, the second electroplated layer includes nickel, and the third electroplated layer includes tin. 
Ritter et al. disclose a multilayer ceramic capacitor a terminal comprising a first copper plating layer, a second nickel-plating layer and a third tin plating layer [0136].
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form the external terminals of the modified Roy to include a first copper plating layer, a second nickel-plating layer and a third tin plating layer, since such a modification would form extremely thin film external electrodes.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2007/0019364) and Arnold (US 4,831,494) as applied to claim 18 above, and further in view of Chung et al. (US 2004/0125580).
Regarding claims 19 and 21, the modified Roy discloses the claimed invention except for the board further comprises an integrated circuit package and wherein the capacitor is positioned between the circuit board and the integrated circuit package in a vertical direction such that the circuit board, the capacitor, and the integrated circuit package are present in a stacked arrangement. 
Chung et al. disclose capacitors that are mounted between a printed circuit board and a package [0030]-[0031].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the board of Roy so that it further comprises an integrated circuit package, wherein the capacitor is positioned between the circuit board and the integrated circuit package in a vertical direction such that the circuit board, the capacitor, and the integrated circuit package are present in a stacked arrangement, since such a modification would form a board having an integrated circuit package, and capacitor formed on the printed circuit board, wherein the electrical shorting of the capacitor can be prevented.
Regarding claim 20, the modified Roy discloses the capacitor is directly connected to the circuit board and the integrated circuit package [0030]-[0031].

Claim(s) 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2007/0019364) and Arnold (US 4,831,494) as applied to claim 1 above, and further in view of Lee et al. (US 2015/0016016).
Regarding claims 24 and 27, Roy discloses the claimed invention except for first set is separated from the second set by a distance of greater than five times than the thickness of at least one dielectric layer in a set. 
Lee et al. disclose a first capacitor set (127) that is separated from a second capacitor set (125) by a distance greater than five times greater (115) than the thickness of at least one dielectric layer in a set.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the multilayer ceramic capacitor so that the first set is separated from the second set by a distance of greater than five times that of the thickness of at least one dielectric layer in a set, since such a modification would form a multilayer ceramic capacitor where the external electrodes are completely isolated from one another and the ceramic capacitor can be used in a printed circuit board that requires further separation of the external electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848



E